UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): August 2, 2013 FALCONRIDGE OIL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Nevada 000-54253 20-0266164 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 17-120 West Beaver Creek Rd., Richmond Hill, Ontario, Canada L4B 1L2 (Address of principal executive offices) (905) 771-6551 (Registrant’s telephone number, including area code) AMERIWEST PETROLEUM CORP. 575 Anton Blvd., Suite 300, CostaMesa, California, USA 92626 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This report contains forward-looking statements. The forward-looking statements are contained principally in the sections entitled “Description of Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. These risks and uncertainties include, but are not limited to, the factors described in the section captioned “Risk Factors” below. In some cases, you can identify forward-looking statements by terms such as “anticipates”, “believes”, “could”, “estimates”, “expects”, “intends”, “may”, “plans”, “potential”, “predicts”, “projects”, “should”, “would” and similar expressions intended to identify forward-looking statements. Forward-looking statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties. Given these uncertainties, you should not place undue reliance on these forward-looking statements. These forward-looking statements include, among other things, statements relating to: · our anticipated growth strategies and our ability to manage the expansion of our business operations effectively; · our ability to keep up with rapidly changing technologies and evolving industry standards; · our ability to source our needs for skilled employees; · the loss of key members of our senior management; and · uncertainties with respect to the legal and regulatory environment surrounding our technologies. Also, forward-looking statements represent our estimates and assumptions only as of the date of this report. You should read this report and the documents that we reference and filed as exhibits to this report completely and with the understanding that our actual future results may be materially different from what we expect. Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward-looking statements, even if new information becomes available in the future. As used in this current report, the terms “our company”, “Falconridge Nevada”, “we”, “us” and “our” refer to Falconridge Oil Technologies Ltd. (formerly Ameriwest Petroleum Corp.), a Nevada company.“Falconridge Ontario” refers to Falconridge Oil Ltd., a Province of Ontario company, which has become our wholly-owned subsidiary upon the closing of the transactions discussed below. ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS Reverse Acquisition On August 2, 2013, we entered into a share exchange agreement with Falconridge Ontario and its shareholders.Pursuant to the terms of the share exchange agreement, we agreed to acquire all 100 issued and outstanding shares of Falconridge Ontario’s common stock in exchange for the issuance by our company of an aggregate of 29,250,000 shares of our common stock to the two shareholders of Falconridge Ontario. On August 2, 2013, we closed the share exchange by issuing the required 29,250,000 common shares to the Falconridge Ontario shareholders.Concurrently, and as a condition to closing the share exchange agreement, we cancelled 18,000,000 shares of our common stock that were issued and outstanding. As a result of these transactions, we have 48,750,000 issued and outstanding common shares at the time of this report. 2 Further, pursuant to the share exchange agreement, Falconridge Nevada is required to: (a) provide to Falconridge Ontario a financing of debt or equity for $1,100,000, which is to close no later than 150 days from the closing of the share exchange and on mutually agreeable terms; (a) complete a private placement in the aggregate of $400,000 at $1.50 per share (for the purposes of furthering the business of Falconridge Ontario); and (b) complete an equity financing (the “Equity Financing”), using our commercially best efforts, of up to $6,000,000 for 4,000,000 units (each, a “Unit”) at a price of no less than $1.50 per Unit.Each Unit will consist of one common share in our capital stock and one-half of one whole warrant (each one whole warrant, a “Financing Warrant”).Each Financing Warrant shall be exercisable into one share of our common stock at a price of no less than $3.00 per share for a period of 24 months from the date of issuance of the Financing Warrants.As a term to the Equity Financing, any party, who is successful in raising funds, with respect to the Equity Financing, from a private investor shall earn a cash commission of 7% and a commission of 5% payable in warrants (each, a “Commission Warrant”).Each Commission Warrant shall have the same terms as the Financing Warrants.If we are unable to complete the Equity Financing, then we may offer to Falconridge Ontario to complete a financing of up to $6,000,000 that may include debt, preferred shares of our company or a combination of the foregoing. In connection with the share exchange agreement, we adopted a stock option plan on August2, 2013 to issue options to purchase up to 10% of the issued and outstanding of our capital stock when the share exchange closed, being 4,875,000 shares (the “Options”), to our board members and management, at an exercise price of $1.50 per share or higher.When the Options are granted, they vest quarterly over two years from the date of grant and shall expire 24 months from vesting. The reverse acquisition was accounted for as a recapitalization effected by a share exchange, wherein Falconridge Ontario is considered the acquirer for accounting and financial reporting purposes. The assets and liabilities of the acquired entity have been brought forward at their book value and no goodwill has been recognized. FORM 10 DISCLOSURE As disclosed elsewhere in this report, on August 2, 2013, we acquiredFalconridge Ontario in a reverse acquisition transaction. Item 2.01(f) of Form 8-K states that if the registrant was a shell company, as we were immediately before the reverse acquisition transaction disclosed under Item 2.01, then the registrant must disclose the information that would be required if the registrant were filing a general form for registration of securities on Form 10. Accordingly, we are providing below the information that would be included in a Form 10 if we were to file a Form 10. Please note that the information provided below relates to the combined enterprises after the acquisition ofFalconridge Ontario.That information relating to periods prior to the date of the reverse acquisition only relate to Falconridge Nevada, unless otherwise specifically indicated. DESCRIPTION OF BUSINESS Our Corporate History and Background We were incorporated on May 30, 2007 under the name Ameriwest Minerals Corp. On December 23, 2010, we changed our name to Ameriwest Petroleum Corp. by way of a merger with our wholly-owned subsidiary Ameriwest Petroleum, which was formed solely for the change of name. We are an exploration stage corporation. Our company carried out the first phase of exploration on the Key 1-4 Mineral Claims, SW Goldfield Hills Area, Esmeralda County, Nevada, USA. The results of Phase I were not promising and management determined it was in the best interests of the shareholders to abandon the property and we allowed the claim to lapse in September 2009. 3 On November 4, 2009, our company signed a letter of intent with Suntech Energy of British Columbia to establish the basic terms to be used in a future asset purchase between our company and Suntech Energy. The Agreement was to become effective on or before March 31, 2010. The letter of intent expired without having concluded the Agreement. On November 13, 2009, our company purchased a bioreactor pod to use in a test process. As of November 30, 2010, our company had not been able to take possession and implement the testing of the bioreactor pod due to legal problems the manufacturer was experiencing. Our company therefore felt it was appropriate to write off the asset during the period ended November 30, 2010. As a result of the above noted events, we are now investigating other properties on which exploration could be conducted and other business opportunities to enhance shareholder value. On June 20, 2013, we entered into letter of intent for a share exchange transaction and acquisition with Falconridge Ontario and its shareholders. Pursuant to the terms of the agreement, we have agreed to acquire all 100 issued and outstanding shares of Falconridge Canada’s common stock in exchange for the issuance by our company of 29,250,000 shares of our common stock to the shareholders of Falconridge Canada. Effective July 2, 2013, in accordance with approval from the Financial Industry Regulatory Authority (“FINRA”), our company changed its name from “Ameriwest Petroleum Corp.” to “Falconridge Oil Technologies Corp.” by way of a merger with our wholly-owned subsidiary Falconridge Oil Technologies Corp., which was formed solely for the change of name. The name change became effective with the Over-the-Counter Bulletin Board at the opening of trading on July 2, 2013 under the symbol “FROT”.On July 2, 2013, our stock symbol changed from “AWSS” to “FROT” to better reflect the new name of our company. On August 2, 2013, we entered into a share exchange agreement with Falconridge Ontario and its shareholders.Pursuant to the terms of the share exchange agreement, we agreed to acquire all 100 issued and outstanding shares of Falconridge Ontario’s common stock in exchange for the issuance by our company of 29,250,000 shares of our common stock to the shareholders of Falconridge Ontario. Further, pursuant to the share exchange agreement, we arerequired to: (a) provide to Falconridge Ontario a financing of debt or equity for $1,100,000, which is to close no later than 150 days from the closing of the share exchange and on mutually agreeable terms; (b) complete a private placement of an aggregate of $400,000 at $1.50 per share (for the purposes of furthering the business of Falconridge Ontario); and (c) complete an equity financing (the “Equity Financing”), using our commercially best efforts, of up to $6,000,000 for 4,000,000 units (each, a “Unit”) at a price of no less than $1.50 per Unit.Each Unit will consist of one common share in our capital stock and one-half of one whole warrant (each one whole warrant, a “Financing Warrant”).Each Financing Warrant shall be exercisable into one share of our common stock at a price of no less than $3.00 per share for a period of 24 months from the date of issuance of the Financing Warrants.As a term to the Equity Financing, any party, who is successful in raising funds, with respect to the Equity Financing, from a private investor shall earn a cash commission of 7% and a commission of 5% payable in warrants (each, a “Commission Warrant”).Each Commission Warrant shall have the same terms as the Financing Warrants.If we are unable to complete the Equity Financing, then we may offer to Falconridge Ontario to complete a financing of up to $6,000,000 that may include debt, preferred shares of our company or a combination of the foregoing. We may be unable to secure any debt and/or equity financing on terms acceptable to us, or at all, at the time when we need such funding. Additionally, although we agreed to complete the above financings, where we are unable to complete any of the financings in the agreement, there will not be any real consequences on the parties of the agreement.The value of the agreement to provide such financings is the use commercially best efforts to fulfil the financings and demonstrating the need for financings to occur for our business to be successful. 4 On August 2, 2013, we closed the share exchange by issuing the required 29,250,000 common shares to the shareholders of Falconridge Ontario.As a result of the share exchange, Falconridge Ontario is now the wholly-owned subsidiary of our company.Concurrently, and as a condition to closing the share exchange agreement, Mr. Muran cancelled 18,000,000 shares of our common stock. He received no consideration for the cancellation of his stock. In connection with the share exchange agreement, we adopted a stock option plan on August2, 2013 to issue options to purchase up to 10% of the issued and outstanding of our capital stock when the share exchange closed, being 4,875,000 shares (the “Options”), to our board members and management, at an exercise price of $1.50 per share or higher.When the Options are granted, they vest quarterly over two years from the date of grant and shall expire 24 months from vesting. Additionally, effective August 2, 2013, we changed our fiscal year end to February 28 and William J. Muran resigned as President, Treasurer, Principal Financial Officer, Principal Executive Officer and Principal Accounting Officer of our company. Concurrently, Mark Pellicane was appointed as a Director, President and Chief Financial Officer and Alfred Vincent Morra was appointed as a Director, Treasurer and Chief Financial Officer of our company. As a result of the closing of the share exchange agreement with Falconridge Ontario, Falconridge Ontario has become our wholly-owned subsidiary and we now carry on business in the Province of Ontario, Canada.Our company has generated only some revenues. Our administrative office is located at 17-120 West Beaver Creek Rd., Richmond Hill, Ontario, Canada L4B 1L2. Our fiscal year end is February 28. Business Overview We are an oil and gas technology company that specializes in identifying and accessing additional petroleum reserves that are usually left in the ground. Our value proposition is extracting new resources from wells that have been assessed as uneconomic. Most of our projects will involve depleted or low producing assets.Assets are stimulated utilizing Terra Slicing Technology (“TST”) for maximum effectiveness and productivity, essentially revitalizing the pre-existing well and establishing a flow rate with a significant percentage of its initial production.Alternatively, TST may be utilized as part of a workover project or procedure. Using the TST, our company offers operators a lower-cost alternative to drilling a new well, by accessing hydrocarbons currently in the ground within existing low or non-producing wells.Our goal is to shift the industry and social paradigm away from new drilling and towards increasing efficiency of current extraction in existing well-bores to increase recovery of oil and gas. Thus, when widely applied, TST can add significant reserves to the energy resources of the world. To date we have performed our TST services on only one well. However, the technology has been in development and use since the early 1990’s. We will finance projects involving the enhancement and stimulation of pre-existing oil and gas assets such as: · Producing well assets; · Dead wells; · Non-performing well assets; and · Low yield assets. 5 Most projects involve depleted or low producing assets.Assets are stimulated utilizing TST technology for maximum effectiveness and productivity, essentially revitalizing the per-existing well and establishing a flow rate with a significant percentage of its initial production.Alternatively, TST may be utilized as part of a workover project or procedure.We are the exclusive agents of TST in the United Arab Emirates and the exclusive marketing principal of TST, with non-exclusive rights to TST in any geographical region, country, or territory that does not infringe on the territorial rights of any other exclusive arrangement for TST that does not involve us. Capital outlay and availability will be variable per project.We tend to operate as an enhancement company and take a share of the hydrocarbon assets as repayment as well as an interest in the form of a gross over-riding royalty on the producing asset.By applying TST, an operator will retrieve a significant portion of the well reserves still locked in the ground. Our company assumes a financial risk in the process, with no capital outlay required by the asset holder or lease owner.Hence if there is no productivity, we bear the cost.To the well owner, this is a strong value proposition as we are taking an existing non-performing asset, and converting it to a cash flowing asset. The financial risk we assume is part of our capital program to oil and gas well owner/operators. We understand that many operators cannot afford EORT (enhanced oil recovery techniques) despite the fact that they have assets that could perform at higher levels. Our program is made available to selected clients only after a detailed engineering and geological review of their asset. If we are confirmed that there will be a significant increase in production, then we enter into an agreement with the operator where in return for a GORR (gross overriding royalty) we will provide all the capital necessary to apply the TST technology to their asset. We assume all the financial risk. There will be significant covenants in our agreement with our client, such as the right to audit and the right to replace the operator should we ascertain a default in the agreement. Our program is designed to ensure capital repayment from the GORR within 12 months and then a cashflow uninhibited by operational costs of the well operator for the life of the well. TST has been designed for deployment in virtually all environments and applications in the oil and gas industry. TST is designed to be applicable on land, or marine environments, and for both oil and gas well applications, in vertical or horizontal formats. In October 2011, Falconridge Ontario contracted with a third party to perform a workover of a well using TST.As payment, we received a royalty interest upon completion in February 2012. The value of the royalty interest obtained was fair valued based on our reserve report, which is deemed to be $128,990. We accounted for this royalty interest received as service revenues and capitalized the amount as oil and gas property. Technologies and Products Overview We are the exclusive agents of TST in the United Arab Emirates and the exclusive marketing principal of TST, with non-exclusive rights to TST in any territory that does not infringe on the territorial rights of any other exclusive arrangement for TST that does not involve us. Terra Slicing: TST is the most advanced completion water jetting technology today. TST uses high pressure (5000 psi) abrasive slurry to cut two perpendicular slices, through casing and cement, and deep into the formation. Two vertical windows, each going out 6 to 15 feet, about 1 to 3 inches wide, and as vertically tall as necessary. Optionally, Terra Slicing can orient the down hole machine, inject chemical reagents, and create fractures. Terra Slicing eliminates near-well bore compaction, cleans formation and increases permeability, creates pressure drop in near-well bore zone and vertical permeability that does not exist naturally.TST is very different from shaped charge perforation because it is a cutting procedure. No explosion, or burning, or scarring, or lamination. TST is a patented oil and gas completion technology that increases production of under-performing oil and gas assets by excavation, cutting through damaged zones, increasing permeability, creating non-existent vertical permeability, avoiding damage caused by perforation, increases the drainage area, and is safer than a frac. 6 As TST does not pressurize the formation but only uses water pressure to create a hydro slice into the formation there is no risk of a fracture or disruption to the natural water table of increase in tectonic stresses.Further, hydraulic fracturing is a contentious environmental and health issue globally resulting moratoriums and bans of the practice.In comparison, TST has not been banned in any country or criticized due to concerns over environmental or health safety concerns. TST can be used in almost any situation with high risk wells and is the only tool that can work in less than 5% porosity/permeability. Additionally, TST may be utilized when there is poor pressure regime around the well bore. Conventional drilling and completion technologies cause high pressure, low permeable area to form around the well bore. Often conventional drilling and completion technologies also damage the near-well bore zone. Further, TST re-distributes stress. Conventional drilling and completion technologies cause high pressure, low permeable area to form around the well bore. Often conventional drilling and completion technologies also damage the near-well bore zone. Data Analysis: Data analysis is the first stage in applying the TST process. By examining the well data and historical performance, our engineers are able to accurately predict the yield and net result of the technology application, often to within 10% of final yield. The precision in the analysis phase of the project quickly allows our staff to determine the financial feasibility of the project. Safe and Proven Technology: The GEN-1 TerraSlicing technology has been applied historically since the early 70’s with thousands of successful implementations. TST is now in its GEN-3 phase utilizing advancements in metallurgy and engineering technologies to make the application that much more efficient. The technology is completely safe with predictable and measurable results. With thousands of field applications, TST may be used predictably and safely in virtually any oil or gas well. Well Requirements: Most important for the application of TST to a well are the well logs, any data files, and production history, formation, reserve, and reservoir details. As with any project, the more knowledge the TST engineers can study, the more accurate the results. Virtually any well can be enhanced, and the TST engineers can determine if a project is viable by examining the well data and past production. The following is a comprehensive “wish list” of useful data which can be provided to enhance application of TST to a given asset. We recognize that often much of the data is unavailable, however what can be provided will assist the engineers in evaluating a target property. A. Geological / Geophysical: 1. Rock type, rock analysis, sample of rock for destructive testing is desirable. 2. Hydrocarbon analysis, including viscosity, sour chemicals, scale, asphaltenes, paraffins. 3. Water analysis, including specific conductivity and mineral, salt and trace metals content. 4. Every and all logs run on well, at any point in time in history of well, including electric / resistivity (DIL), neutron porosity/density (CDNL), mud, oxygen, sonic, computer log, etc. 5. Temperature of target interval(s), but a temperature log is helpful. 6. Isopach map or other contour map or other seismic data interpretation (top and bottom). 7. Porosity stress matrix or tectonic stress data. 8. Initial and current reservoir pressure. 7 B. Engineering: Drilling: 1. Drilling / daily reports or drilling summary. 2. Bit type(s), size, speed, bore hole characteristics. 3. Composition, pressure balance, pH, weight, working muds / fluids / chemicals used, etc. 4. MWD data if available. 5. LWD data if available. 6. Deviation – slope and orientation of target interval. Cased Hole: 1. Casing type, size, grade, centralizers, etc. 2. CCL (we do not like to slot through joints and this will tell us where they are). 3. Cement type, amount, mix, cement bond log if available. Open Hole: 1. Rock stability analysis if any. 2. Casing liner, gravel pack type, size, grade, centralizers, if any. Completion: 1. Treatment reports – type of treatment – perforation, stimulation details – shot, acid, frac etc. 2. Frac report details – quantities and compositions of materials, rates, pressures, times, etc. 3. Flow testing or other testing – all results, methods of testing, esp. testing by stages, if any. 4. Reports for 1 – 3 (Completion) for all subsequent re-works or re-stimulation efforts. 5. Down-hole Logistics. 6. Down-hole production equipment and surface production equipment. 7. Well-bore diagram. C. Production Drilling: 1. All records for rates, pressures – all fluids (including gases), on daily or weekly basis, if possible. 2. Balancing and/or overproduction status that occurred at any time. D. Independent Analysis 1. Any independent calculations – drainage radius, gross/net pay thickness, pay/acre. 2. Independent reservoir analysis or model if available, including initial reservoir pressure, skin factor, permeability, in-place hydrocarbons, drainage area, etc. 3. Any other notable geological / geophysical, engineering, or operational details. 4. Any decline rate analysis, by stage if possible, and not by commingled production. 5. Any previous life projections or analysis, by material balance or decline curve. 6. Reserve to production ratio or analysis. 7. All analysis to include calculations, please. Centrator We use a device called a centrator to orient the tool according to any depth, vector, or angle. TST is very accurate and reliable. The centrator ensures the cut is perpendicular to the maximum stresses of the porosity matrix. 8 Chemical Slot Expansion At this point in the procedure, permeability is already 15 to 20 times higher than before. Now, we can insert chemistry directly into the window cavities if necessary, to further increase permeability. Note – we only use slurry and chemicals that are absolutely safe for the wells geology. Risks and Costs Risks of failing to cut are minimal, even for multiple casings and cement, as the equipment is designed for deep cuts. Cutting and orientation ability can be demonstrated on the surface prior to starting the job. Depending on size, depth, number of terra-slices, and complexity of the job, costs are variable. However, we provide an economic model outlining the cost benefits analysis. Risk and cost can be reduced further by consulting with our experienced engineering and geological team. What we do: 1. We start with an existing oil and gas asset. 2. TST cuts away several tons of rock in two directions in the wells performance or “pay” zone(s). When we do this, we remove the compression around the well-bore, and move it to the tips of the slots. 3. We can then insert chemistry to clean the near-well-bore zone to ensure maximum productivity (optional). 4. Permeability at the lateral sides of these windows increases to 15 times what exists in nature. Permeability at the tips goes to zero. 5. What the well becomes is a new structure that is not a 5½ inch radius any more, but a radius between 10 and 20 feet wide in the target interval. 6. Manage and refinance assets. 7. Purchase additional assets and repeat the process. 8. Capital at risk secured by assets and production. This allows the well to access reserves far beyond what was previously accessible. An oil and gas project’s low production goes way up. A dead well becomes revived. We can enhance productivity, increase revenue, and extend the life of current oil and gas assets. Terra-Seal: The Terra-Seal machine is the only down-hole tool that can be per-programmed to control itself at down-hole point of engagement and not at surface, including azimuth orientation. This is a big advantage over competing technologies. Terra-Seal is a patented abrasive jet cutting completion process to cut smoothly through casing with high-pressure slurry (up to four or more casings). Terra-Seal is designed to excavate vertical windows in the cement and deep into near well-bore rock in two 180o-phased directions (up to four sets). The application of Terra-Seal is ideal in any cement squeeze repair of bad casing; new well completion; secondary recovery of oil or gas production from depleted zones; or where previous completion or fracturing was unstable or ineffective; any open-hole or cased wells that have low permeability, low porosity, high pressure, near-well-bore damage, or other production problems; can be run in vertical or horizontal wells; also to improve water-cut and increase production. Benchmarking: • Reservoir engineering, numerical modeling, completion engineering design, economic evaluation, casing/rock analysis. • Cut dimensions are calibrated beforehand. • Real-time digital monitoring provided. • Orientation tool field-tested, high accuracy. • Confirm final measurements with cutting returns and DHV or well test logging. 9 Markets and Market Penetration Market Size Currently there are numerous assets available for acquisition in the North American market.These are represented by oil and gas brokers, agents, and regional land men. Assets are opportunistic and constantly coming on and off the market.Many acquisitions are by closed bid through agents and brokers of the property / leases. There are an abundance of properties available through local oil and gas brokers, land men. General information may be reviewed for many of the assets for a preliminary evaluation of TST feasibility and implementation. Detailed analysis and in-house engineering due diligence may only be accomplished once proof of funds is provided. For the purposes of our business, asset availability is plentiful and we are able to evaluate the assets prior to any financial commitment. Market Segments and Competitive Landscape Our business is directed at formerly producing oil and gas projects that have potential for sole or joint venture enhancement using TST.Financial feasibility is key. We will not work in a completely depleted reservoir or one with a 95% water cut as the financial viability would make the project unfeasible.TST performance is exceptionally significant in assets with tight formations, high pressure, and low permeability, where standard stimulation and enhancement procedures would show minimal results. Given the current state of the market, we will give preference to oil assets over gas assets. However we will review all types of assets on a case by case basis. There currently are several different methods of enhanced oil recoveryincluding steam flood and water flood injection and hydraulic fracturing. The total undeveloped US domestic oil resources still in the ground total more than 1 trillion barrels (160km3), most of it remaining unrecoverable. The Department of Energy estimates that if the enhanced oil recovery potential were to be fully realized, state and local treasuries would gain $280 billion in revenues from futureroyalties, severance taxes, and state income taxes on oil production, aside from other economic benefits. Product Marketing and Communications Our company has developed contractual relationships globally in the course of our usual business for deployment of its technology, specifically in UAE, and Egypt, and is exploring further relationships in Oman and Brazil, and is further open to deployment globally. Our company’s marketing strategy is focused on identifying market opportunities and customer needs and marketing communications to build awareness within market segments. We expect that marketing communications will encompass trade shows addressing oil and gas extraction. Material Contracts On February 17, 2011, Falconridge Ontario entered into an agreement with Meadowbank Asset Management Inc. (“Meadowbank”).Pursuant to this agreement, Meadowbank will attempt to source properties for the implementation of our technology.As a term to the agreement, Falconridge Ontario agreed to remunerate Meadowbank where: 1. Falconridge Ontario is required to finance the technology implementation, then Meadowbank will be entitled to 10% of total gross revenue earned by Falconridge from the establishment of relationships and target from Meadowbank after initial expenses of enhancement or implementation are recovered from the property; or 10 2. Falconridge Ontario is not required to finance the technology implementation, then Meadowbank will be entitled to: a. 20% of total gross revenue earned by Falconridge from the establishment of relationships and target from Meadowbank; and b. 10% of any up-front fees charged for the implementation of the technology. In October 2011, we contracted with a third party to perform a workover of a well using TST.As payment, we received a royalty interest upon completion in February 2012. The value of the royalty interest obtained was fair valued based on our reserve report, which is deemed to be $128,990. We accounted for this royalty interest received as service revenues and capitalized the amount as oil and gas property. Intellectual Property We assert common law trademark rights for the names “Terra-Seal” and “TerraSlicing” in the field of oil and gas production. Common law trademark rights are enforceable in provincial courts in Canada, and may be asserted against those who appropriate, dilute or damage the goodwill of our business by using the same or similar trade-names or trademarks. Unlike statutory trademark rights, which are acquired by registration and provide nation-wide protection, common law trademark rights are acquired automatically and provide protection only in the jurisdiction where a business uses a name or logo in commerce. We intend to rely on common law trademark protection until such time as we deem it economical for our business to register our trade-names or trademarks. Further, the terms “TerraSlicing”, “TerraSeal”, “TST” and “TSS” are deemed to be our intellectual property. We have not registered for the protection of any rights under trademark, patent, or copyright in any jurisdiction. Our logos: Our internet site is located at www.falconridgeoil.com. Government Regulation Our operations are subject to numerous federal, state and local laws and regulations in the United States and Canada in areas such as oil and gas regulation, consumer protection, government contracts, trade, environmental protection, labor and employment, tax, licensing and others. For example, in the U.S., most states have oil and gas laws and regulations directed specifically toward our industry, including environmental laws. In certain jurisdictions, we will have to obtain licenses or permits in order to comply with standards governing environmental regulations and oil and gas extraction. The oil and gas industry is also subject to requirements, codes and standards imposed by various insurance, approval and listing and standards organizations. Depending upon the type of oil and gas asset and requirements of the applicable local governmental jurisdiction, adherence to the requirements, codes and standards of such organizations is mandatory in some instances and voluntary in others. Amount Spent on Research and Development the Last Two Fiscal Years We have not spent any money during each of the last two fiscal years on research and development activities. 11 Employees and Employment Agreements Each of our directors and officers is a full-time employee and currently devotes about 100% of their time to our operation. Our officers and directors do not have written employment agreements with us. We presently do not have pension, health, annuity, insurance, profit sharing or similar benefit plans; however, we may adopt plans in the future. Except for our stock option plan, which no options have been issued, there are presently no personal benefits available to our officers and directors. Our officers and directors will handle our administrative duties. We have one other employee, Mark Nowak, who is compensated $60,000 per annum. We do not have a written employment agreement with this employee. RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below, together with all of the other information included in this report, before making an investment decision. If any of the following risks actually occurs, our business, financial condition or results of operations could suffer. In that case, the trading price of our common stock could decline, and you may lose all or part of your investment. You should read the section entitled “Special Note Regarding Forward Looking Statements” above for a discussion of what types of statements are forward-looking statements, as well as the significance of such statements in the context of this report. RISKS RELATED TO OUR BUSINESS You should carefully consider the risks described below together with all of the other information included in this report before making an investment decision with regard to our securities.The statements contained in or incorporated into this current report on Form 8-K that are not historic facts are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those set forth in or implied by forward-looking statements.If any of the following risks actually occur, our business, financial condition or results of operations could be harmed. In that case, the trading price of our common stock could decline, and you may lose all or part of your investment. We have a limited operating history with significant losses and expect losses to continue for the foreseeable future. We have yet to establish any history of profitable operations and, as at May31, 2013, have incurred a net loss of $1,278,024 since our inception on May 7, 2010.Our business operations began in 2010 and have resulted in net losses in each year.We have generated only nominal revenues since our inception and do not anticipate that we will generate revenues which will be sufficient to sustain our operations in the near future.Our profitability will require the successful commercialization and sales of our planned products.We may not be able to successfully achieve any of these requirements or ever become profitable. There is doubt about our ability to continue as a going concern due to recurring losses from operations, accumulated deficit and insufficient cash resources to meet our business objectives, all of which means that we may not be able to continue operations. Our independent auditors have added an explanatory paragraph to their audit opinion issued in connection with the financial statements for the years ended February 28, 2013 and February 29, 2012 with respect to their doubt about our ability to continue as a going concern.As discussed in Note 3 to our financial statements for the years ended February 28, 2013 and February 29, 2012, we have generated operating losses since inception, and our cash resources are insufficient to meet our planned business objectives, which together raises doubt about our ability to continue as a going concern. We could face intense competition, which could result in lower revenues and higher expenditures and could adversely affect our results of operations. 12 Unless we keep pace with changing technologies, we could lose existing customers and fail to win new customers. In order to compete effectively in the enhanced oil and gas recovery industry, we must continually design, develop implement and market new and enhanced technologies and strategies. Our future success will depend, in part, upon our ability to address the changing and sophisticated needs of the marketplace.Enhanced oil and gas recovery technologies have not achieved widespread commercial acceptance in Canada and our strategy of expanding our enhanced oil and gas recovery business could adversely affect our business operations and financial condition. Further, we expect to derive over a significant amount of revenue from oil and gas assets, which are often non-standard, involve competitive bidding, and may produce volatility in earnings and revenue. Our plan to pursue oil and gas assets in international markets may be limited by risks related to conditions in such markets. We are governed by only three persons serving as directors and officers which may lead to faulty corporate governance. We have not implemented various corporate governance measures nor have we adopted any independent committees as we presently do not have any independent directors. We must attract and maintain key personnel or our business will fail. Success depends on the acquisition of key personnel. We will have to compete with other companies both within and outside the oil and gas industry to recruit and retain competent employees. If we cannot maintain qualified employees to meet the needs of our anticipated growth, this could have a material adverse effect on our business and financial condition. We may not be able to secure additional financing to meet our future capital needs due to changes in general economic conditions. We anticipate requiring significant capital to fulfill our contractual obligations (as noted in our audited financial statements), continue development of our planned products to meet market evolution, and execute our business plan, generally.We may use capital more rapidly than currently anticipated and incur higher operating expenses than currently expected, and we may be required to depend on external financing to satisfy our operating and capital needs.We may need new or additional financing in the future to conduct our operations or expand our business.Any sustained weakness in the general economic conditions and/or financial markets in the United States or globally could adversely affect our ability to raise capital on favorable terms or at all.From time to time we have relied, and may also rely in the future, on access to financial markets as a source of liquidity to satisfy working capital requirements and for general corporate purposes.We may be unable to secure debt or equity financing on terms acceptable to us, or at all, at the time when we need such funding.If we do raise funds by issuing additional equity or convertible debt securities, the ownership percentages of existing stockholders would be reduced, and the securities that we issue may have rights, preferences or privileges senior to those of the holders of our common stock or may be issued at a discount to the market price of our common stock which would result in dilution to our existing stockholders.If we raise additional funds by issuing debt, we may be subject to debt covenants, which could place limitations on our operations including our ability to declare and pay dividends.Our inability to raise additional funds on a timely basis would make it difficult for us to achieve our business objectives and would have a negative impact on our business, financial condition and results of operations. Our business and operating results could be harmed if we fail to manage our growth or change. Our business may experience periods of rapid change and/or growth that could place significant demands on our personnel and financial resources.To manage possible growth and change, we must continue to try to locate skilled professionals in the oil and gas industry and adequate funds in a timely manner. We have a limited operating history and if we are not successful in continuing to grow our business, then we may have to scale back or even cease our ongoing business operations. 13 We have achieved some revenues and have limited significant tangible assets. There can be no assurance that we will ever operate profitably. We have a limited operating history. Our success is significantly dependent on the successful marketing and implementation of our TST service, which cannot be guaranteed. Our operations will be subject to all the risks inherent in the uncertainties arising from the absence of a significant operating history. We may be unable to complete the marketing and implementation of our TST service and operate on a profitable basis. Potential investors should be aware of the difficulties normally encountered by enterprises in the development stage. If our business plan is not successful, and we are not able to operate profitably, investors may lose some or all of their investment in our company. We are affected by certain law and governmental regulations which could affect international operations of our oil and gas assets. While our TST service has been approved in certain countries, failure to gain compliance would limit international operations. In addition, future government regulations concerning environmental issues could have an adverse effect on market acceptance or cause time delays or additional costs to meet requirements. To the best of our knowledge, there are no laws or governmental regulations which would prohibit the use of TST in our target countries (ie. United Arab Emirates, Oman, Egypt, or Brazil). Use of our technology is only subject to local operator/owner approval. Where we may be restricted as to the introduction of our technology in foreign countries relates only to local governmental regulations which may require the establishment of a corporate entity in the subject country, of which we may decide against due to costs and lack of corporate control of that new entity. If our intellectual property is not adequately protected, then we maynot be able to compete effectively and we maynot be profitable. Our commercial success may depend, in part, on obtaining and maintaining patent protection, trade secret protection and regulatory protection of our technologies and product candidates as well as successfully defending third-party challenges to such technologies and candidates. We will be able to protect our technologies and product candidates from use by third parties only to the extent that valid and enforceable patents, trade secrets or regulatory protection cover them and we have exclusive rights to use them. The ability of our licensors, collaborators and suppliers to maintain their patent rights against third-party challenges to their validity, scope or enforceability will also play an important role in determining our future. The patent positions of technology related companies can be highly uncertain and involve complex legal and factual questions that include unresolved principles and issues. No consistent policy regarding the breadth of claims allowed regarding such companies’ patents has emerged to date in the United States, and the patent situation outside the United States is even more uncertain. Changes in either the patent laws or in interpretations of patent laws in the United States or other countries may diminish the value of our intellectual property. Accordingly, we cannot predict with any certainty the range of claims that may be allowed or enforced concerning our patents. We may also rely on trade secrets to protect our technologies, especially where we do not believe patent protection is appropriate or obtainable. However, trade secrets are difficult to protect. While we seek to protect confidential information, in part, through confidentiality agreements with our consultants and scientific and other advisors, they may unintentionally or willfully disclose our information to competitors. Enforcing a claim against a third party related to the illegal acquisition and use of trade secrets can be expensive and time consuming, and the outcome is often unpredictable. If we are not able to maintain patent or trade secret protection on our technologies and product candidates, then we may not be able to exclude competitors from developing or marketing competing products, and we may not be able to operate profitability. If we are the subject of an intellectual property infringement claim, the cost of participating in any litigation could cause us to go out of business. There has been, and we believe that there will continue to be, significant litigation and demands for licenses in our industry regarding patent and other intellectual property rights. Although we anticipate having a valid defense to any allegation that our current products, production methods and other activities infringe the valid and enforceable intellectual property rights of any third parties, we cannot be certain that a third party will not challenge our position in the future. Other parties may own patent rights that we might infringe with our products or other activities, and our competitors or other patent holders may assert that our 14 products and the methods we employ are covered by their patents. These parties could bring claims against us that would cause us to incur substantial litigation expenses and, if successful, may require us to pay substantial damages. Some of our potential competitors may be better able to sustain the costs of complex patent litigation, and depending on the circumstances, we could be forced to stop or delay our research, development, manufacturing or sales activities. Any of these costs could cause us to go out of business. We could lose our competitive advantages if we are not able to protect any proprietary technology and intellectual property rights against infringement, and any related litigation could be time-consuming and costly. Our success and ability to compete depends to a significant degree on our proprietary technology. If any of our competitor’s copies or otherwise gains access to our proprietary technology or develops similar technologies independently or is able to prove that our technology is not proprietary, we would not be able to compete as effectively. We also consider our trademarks invaluable to our ability to continue to develop and maintain the goodwill and recognition associated with our brand.These and any other measures that we may take to protect our intellectual property rights, which presently are based upon a combination of copyright, trade secret and trademark laws, may not be adequate to prevent their unauthorized use. Further, the laws of foreign countries may provide inadequate protection of such intellectual property rights. We may need to bring legal claims to enforce or protect such intellectual property rights. Any litigation, whether successful or unsuccessful, could result in substantial costs and diversions of resources. In addition, notwithstanding any rights we have secured in our intellectual property, other persons may bring claims against us that we have infringed on their intellectual property rights, including claims based upon the content we license from third parties or claims that our intellectual property right interests are not valid. Any claims against us, with or without merit, could be time consuming and costly to defend or litigate, divert our attention and resources, result in the loss of goodwill associated with our service marks or require us to make changes to our website or other of our technologies. If we fail to effectively manage our growth our future business results could be harmed and our managerial and operational resources may be strained. As we proceed with the commercialization of our technology, we expect to experience significant and rapid growth in the scope and complexity of our business. We will need to add staff to market our services, manage operations, handle sales and marketing efforts and perform finance and accounting functions. We will be required to hire a broad range of additional personnel in order to successfully advance our operations. This growth is likely to place a strain on our management and operational resources. The failure to develop and implement effective systems, or to hire and retain sufficient personnel for the performance of all of the functions necessary to effectively service and manage our potential business, or the failure to manage growth effectively, could have a materially adverse effect on our business and financial condition. Our services may become obsolete and unmarketable if we are unable to respond adequately to rapidly changing technology and customer demands. Our industry is characterized by rapid changes in technology and market demands. As a result, our service and technology may quickly become obsolete and unmarketable. Our future success will depend on our ability to adapt to technological advances, anticipate market demands, develop new products and enhance our current products on a timely and cost-effective basis. Further, our products must remain competitive with those of other companies with substantially greater resources. We may experience technical or other difficulties that could delay or prevent the development, introduction or marketing of new products or enhanced versions of existing products. Also, we may not be able to adapt new or enhanced services to emerging industry or governmental standards. 15 Risks Relating to Ownership of Our Securities Our stock price may be volatile, which may result in losses to our shareholders. The stock markets have experienced significant price and trading volume fluctuations, and the market prices of companies listed on the Over-the-counter Bulletin Board quotation system in which shares of our common stock are listed, have been volatile in the past and have experienced sharp share price and trading volume changes. The trading price of our common stock is likely to be volatile and could fluctuate widely in response to many factors, including the following, some of which are beyond our control: · variations in our operating results; · changes in expectations of our future financial performance, including financial estimates by securities analysts and investors; · changes in operating and stock price performance of other companies in our industry; · additions or departures of key personnel; and · future sales of our common stock. Domestic and international stock markets often experience significant price and volume fluctuations. These fluctuations, as well as general economic and political conditions unrelated to our performance, may adversely affect the price of our common stock. Our common shares may become thinly traded and you may be unable to sell at or near ask prices, or at all. We cannot predict the extent to which an active public market for trading our common stock will be sustained. Although the trading volume of our common shares increased significantly recently, it has historically been sporadically or “thinly-traded” meaning that the number of persons interested in purchasing our common shares at or near bid prices at certain given time may be relatively small or non-existent. This situation is attributable to a number of factors, including the fact that we are a small company which is relatively unknown to stock analysts, stock brokers, institutional investors and others in the investment community who generate or influence sales volume.Even if we came to the attention of such persons, those persons tend to be risk-averse and may be reluctant to follow, purchase, or recommend the purchase of shares of an unproven company such as ours until such time as we become more seasoned and viable. As a consequence, there may be periods of several days or more when trading activity in our shares is minimal or non-existent, as compared to a seasoned issuer which has a large and steady volume of trading activity that will generally support continuous sales without an adverse effect on share price. We cannot give you any assurance that a broader or more active public trading market for our common stock will develop or be sustained, or that current trading levels will be sustained. The market price for our common stock is particularly volatile given our status as a relatively small company, which could lead to wide fluctuations in our share price. You may be unable to sell your common stock at or above your purchase price if at all, which may result in substantial losses to you. Shareholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include (1) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (2) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (3) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (4) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (5) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. The occurrence of these patterns or practices could increase the volatility of our share price. 16 We do not anticipate paying any cash dividends to our common shareholders. We presently do not anticipate that we will pay dividends on any of our common stock in the foreseeable future. If payment of dividends does occur at some point in the future, it would be contingent upon our revenues and earnings, if any, capital requirements, and general financial condition. The payment of any common stock dividends will be within the discretion of our Board of Directors. We presently intend to retain all earnings after paying the interest for the preferred stock, if any, to implement our business plan; accordingly, we do not anticipate the declaration of any dividends for common stock in the foreseeable future. We are listed on the Over-the-Counter Bulletin Board quotation system, our common stock is subject to “penny stock” rules which could negatively impact our liquidity and our shareholders’ ability to sell their shares. Our common stock is currently quoted on the Over-the-counter Bulletin Board. We must comply with numerous NASDAQ MarketPlace rules in order to maintain the listing of our common stock on the Over-the-counter Bulletin Board. There can be no assurance that we can continue to meet the requirements to maintain the quotation on the Over-the-counter Bulletin Board listing of our common stock. If we are unable to maintain our listing on the Over-the-counter Bulletin Board, the market liquidity of our common stock may be severely limited. Volatility in our common share price may subject us to securities litigation. The market for our common stock is characterized by significant price volatility as compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities. We may, in the future, be the target of similar litigation. Securities litigation could result in substantial costs and liabilities and could divert management’s attention and resources. The elimination of monetary liability against our directors, officers and employees under Nevada law and the existence of indemnification rights of our directors, officers and employees may result in substantial expenditures by our company and may discourage lawsuits against our directors, officers and employees. Our Articles of Incorporation contains a specific provision that eliminates the liability of our directors and officers for monetary damages to our company and shareholders. Further, we are prepared to give such indemnification to our directors and officers to the extent provided for by Nevada law. We may also have contractual indemnification obligations under our employment agreements with our officers. The foregoing indemnification obligations could result in our company incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, which we may be unable to recoup. These provisions and resultant costs may also discourage our company from bringing a lawsuit against directors and officers for breaches of their fiduciary duties, and may similarly discourage the filing of derivative litigation by our shareholders against our directors and officers even though such actions, if successful, might otherwise benefit our company and shareholders. Our business is subject to changing regulations related to corporate governance and public disclosure that have increased both our costs and the risk of noncompliance. Because our common stock is publicly traded, we are subject to certain rules and regulations of federal, state and financial market exchange entities charged with the protection of investors and the oversight of companies whose securities are publicly traded. These entities, including the Public Company Accounting Oversight Board, the SEC and FINRA, have issued requirements and regulations and continue to develop additional regulations and requirements in response to corporate scandals and laws enacted by Congress, most notably the Sarbanes-Oxley Act of 2002. Our efforts to comply with these regulations have resulted in, and are likely to continue resulting in, increased general and administrative expenses and diversion of management time and attention from revenue-generating activities to compliance activities. Because new and modified laws, regulations and standards are subject to varying interpretations in many cases due to their lack of specificity, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies. This evolution may result in continuing uncertainty regarding compliance matters and additional costs necessitated by ongoing revisions to our disclosure and governance practices. 17 We will incur increased costs and compliance risks as a result of becoming a public company. As a public company, we will incur significant legal, accounting and other expenses that Falconridge Ontario did not incur as a private company prior to theprivate placement financing and share exchange. We will incur costs associated with our public company reporting requirements. We also anticipate that we will incur costs associated with recently adopted corporate governance requirements, including certain requirements under the Sarbanes-Oxley Act of 2002, as well as new rules implemented by the SEC and FINRA.We expect these rules and regulations, in particular Section 404 of the Sarbanes-Oxley Act of 2002, to significantly increase our legal and financial compliance costs and to make some activities more time-consuming and costly. Like many smaller public companies, we face a significant impact from required compliance with Section 404 of the Sarbanes-Oxley Act of 2002. Section 404 requires management of public companies to evaluate the effectiveness of internal control over financial reporting. The SEC has adopted rules implementing Section 404 for public companies as well as disclosure requirements. We are currently preparing for compliance with Section 404; however, there can be no assurance that we will be able to effectively meet all of the requirements of Section 404 as currently known to us in the currently mandated timeframe. Any failure to implement effectively new or improved internal controls, or to resolve difficulties encountered in their implementation, could harm our operating results, cause us to fail to meet reporting obligations or result in management being required to give a qualified assessment of our internal controls over financial reporting. Any such result could cause investors to lose confidence in our reported financial information, which could have a material adverse effect on our stock price. We also expect these new rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our Board of Directors or as executive officers. We are currently evaluating and monitoring developments with respect to these new rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our audited financial statement and the related notes for the fiscal years ended February 28, 2013 and February 29, 2012 that appear elsewhere in this current report.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward looking statements.Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this annual report, particularly in the section entitled “Risk Factors” beginning on page 12 of this current report. Our financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Cash Requirements Over the next 12 months we intend to carry on business as an enhanced oil and gas technology company.We anticipate that we will incur the following operating expenses during this period: 18 Estimated Funding Required During the Next 12 Months Expense Amount ($) Consulting Fees for Research and Development Nil Engineering Fixed asset purchases Management Consulting Fees Professional fees Rent Sales, Travel and Marketing Other general administrative expenses Total We will require funds of approximately $3,000,000 over the next twelve months to operate our business. These funds may be raised through equity financing, debt financing, or other sources, which may result in further dilution in the equity ownership of our shares. There is no assurance that we will be able to maintain operations at a level sufficient for an investor to obtain a return on their investment in our common stock. Further, we may continue to be unprofitable. Purchase of Significant Equipment We do not anticipate the purchase or sale of any plant or significant equipment during the next 12 months. Going Concern There is significant doubt about our ability to continue as a going concern. As shown in the accompanying financial statements, we have incurred net losses of $1,278,024 since inception. This condition raises substantial doubt as to our ability to continue as a going concern. In response to these conditions, we may raise additional capital through the sale of equity securities, through an offering of debt securities or through borrowings from financial institutions or individuals. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. Results of Operations for the Three Six Month Periods Ended May 31, 2013 and 2012, and the Fiscal Years Ended February 28, 2013 and 2012. The following summary of our results of operations should be read in conjunction with our unaudited financial statements for the three month periods ended May 31, 2013 and 2012, and our audited financial statements for the fiscal years ended February 28, 2013 and February 29, 2012. Our operating results for the three month periods ended May 31, 2013 and 2012, and for the fiscal years ended February 28, 2013 and February 29, 2012 are summarized as follows: 19 Three Months Ended Three Months Ended For the Fiscal Year Ended For the Fiscal Year Ended May 31, May 31, February 28, February 29, Revenues $ Operating Expenses $ Other Expenses $ Net Income (Loss) $ ) $ ) $ ) $ ) Revenues for the three month period ended May 31, 2013 were $5,123 as compared to $47,731 for the comparative period in 2012.The decrease in our revenues is primarily due to a decrease in service revenue. In particular, the decline in revenues relates only to the full payment of the success fees earned on our one existing contract. The contract entailed a success fee payable in the first year and a royalty which exists for the life of the well. No clients were lost.Expenses Expenses Our operating expenses for the three month periods ended May 31, 2013 and 2012, for the fiscal years ended February 28, 2013 and February 29, 2012 are outlined in the table below: Three Months Ended Three Months Ended For the Fiscal Year Ended For the Fiscal Year Ended May 31, May 31, February 28, February 29, General administrative $ Depreciation, amortization and depletion $ Research and development $
